  Case 2:18-cv-14127-JLL-JAD Document 8 Filed 01/15/19 Page 1 of 1 PageID: 85



FOX ROTHSChILD LLP
formed in the Commonwealth of Pennsylvania
By:     John C. Atkin, Esq.
Princeton Pike Corporate Center
997 Lenox Drive
Lawrenceville, NJ 08648-23 II
Tel: (609) 896-3600
fax: (609) 896-1469
jin(thfoxrothschi1d.com
A Itomneys lam Plctin ti//Strike 3 Holdings, Ii C

                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


 STRIKE 3 HOLDINGS, LLC,
                                                       Case No. 2:18-cv-14127-JLL-JAD
                        Plaintiff,
                                                             NOTICE OF VOLUNTARY
         v.                                                DISMISSAL WITH PREJUDICE

 JOHN DOE, subscriber assigned IP address
 100.8.63.226,

                        Defend ant.


        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3 Holdings,

LLC hereby gives notice that its claims in this action against Defendant John Doe, subscriber

assigned IP address 100.8.63.226, are voluntarily dismissed with prejudice.

DATED: January 14, 2019                        Respectfully submitted,

                                               FOX ROTHSCHILD LLP
                                              Attorneys/ar Plaintiff
                                              Strike 3 Holdings, LLC

                                              /s’/John C. Atkin. Esg.
                                              John C. Atkin, Esq.




                                                      C !J2 D 2               I
